DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        HEWITT A. GRANT, II,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1385



                          September 1, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen, Judge.



PER CURIAM.

     Affirmed.



SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.